Citation Nr: 1514898	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma.

2.  Entitlement to service connection for leukemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1965 until June 1969, in addition to reserve duty and service with the Utah National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for the claimed disorders.  The Veteran appealed the denials, and the matters are now before the Board.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in August 2014.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran had qualifying periods of Active Duty of Training while serving with the Utah National Guard.

2.  Affording the Veteran the benefit of the doubt, non-Hodgkin's lymphoma is etiologically related to exposures incurred during qualifying periods of service.

3.  Affording the Veteran the benefit of the doubt, leukemia is etiologically related to exposures incurred during qualifying periods of service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).

2.  The criteria for service connection for leukemia have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran is seeking service connection for non-Hodgkin's lymphoma and leukemia.  He has advanced several theories regarding causation, including with relation to lead paint and asbestos exposure while on active duty in the Navy, and purported exposure to Agent Orange while deployed to Clark Air Force Base in the Philippines during a period of Active Duty for Training.  Primarily, he contends that exposure to aircraft fuel during time spent with the Utah National Guard caused the claimed disorders.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2014).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

Leukemia is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  Presumptive periods do not apply to reserve service periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the Veteran's period of ACDUTRA is not appropriate.  With regard to non-Hodgkin's lymphoma any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

With regard to non-Hodgkin's lymphoma, the Board notes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, non-Hodgkin's lymphoma shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2014) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied.  38 C.F.R. § 3.309(e) (2014).

In statements in the record, and testimony before the undersigned, the Veteran has indicated that on ending his reserve duty and beginning service with the Utah National Guard, he was placed "in the motor pool as an on-the-job training general purpose mechanic."  See August 2014 Hearing Transcript.  His jobs included servicing equipment used for refueling aircraft, which entailed removal and replacement of aircraft fuel filters.  The Veteran testified that all of his exposure to jet aircraft fuel was during period of "two-week active duty training" while in the Utah National Guard.

As stated above, service connection for a disease may only be granted if the disease was incurred during a period of active service, or a period of ACDUTRA.  To that end, to establish basic eligibility for benefits based on a period of duty as a member of a state Army National Guard, 

a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 315, 502, 503, 504, or 505.  See 38 U.S.C.A. §§ 101(21), (22)(C); see also 32 U.S.C.A. §§ 315 (providing for detailing of regular members of the U.S. Army and Air Force to duty with the Army or Air National Guard of each State); 502(a)(2) (stating that "each company, battery, squadron, and detachment of the National Guard ... shall ... participate in training at encampments, maneuvers, outdoor target practice, or other exercises, at least 15 days each year"); 503 (providing for participation in field exercises); 504 (dealing with National Guard Schools and small arms competitions); 505 (dealing with U.S. Army and Air Force schools and field exercises).  

Allen v. Nicholson, 21 Vet. App. 54, 58 (2007).

Personnel records verify periods of ACDUTRA with the 151st Air Refueling Group, under the command of the Utah Air National Guard and under the authority provided by 38 U.S.C. § 503 in July 1980, November 1980, March 1982, and June 1985.  As this service was under authority of 38 U.S.C. § 503, the Board finds that it meets the criteria to be considered as qualifying ACDUTRA.  Records also reflect that the Veteran completed vehicle maintenance training, and the fact that the Veteran was activated with the 151st Air Refueling Group, is consistent with his contention that he was exposed to jet aircraft fuel.  Based on the foregoing, the Board finds that the Veteran was exposed to aircraft fuel during more than one qualifying periods of service.

The Veteran ended his service with the Utah National Guard in 1986, and in October 2008 reported low back pain, radiating around to both flanks, having been intermittently recurring for at least a week.  Imaging revealed extensive retroperitoneal lymphadenopathy and a mixed lytic and sclerotic lesion, which subsequent biopsy revealed to be large B cell non-Hodgkin's Lymphoma.  In June 2010, was diagnosed with acute myelomonocytic leukemia, and he reported that his mother had suffered from both leukemia and breast cancer.

A November 2011 record from the Veteran's Attending Oncology Specialist, indicated that the Veteran "has a history of significant exposure to benzene during his military service, and benzene exposure is a known risk factor to leukemia, including his diagnosis of ALM [acute myeloid leukemia]."  Following a physical examination and review of the complete claims file, a VA examiner in November 2013 concluded that the Veteran's lymphoma and leukemia were at least as likely not caused by benzene exposure during service.  In arriving at this opinion, the examiner expressly concurred with the November 2011 oncology opinion which reached the same conclusion.

In support of his claims, the Veteran has submitted a Material Safety Data Sheet which verifies that JP-4 jet fuel - the type of fuel that the Veteran asserts he worked with - contains benzene and that the fuel "may be absorbed through the skin in toxic amounts if large areas of skin are exposed repeatedly."  He also supplied a print-out from the website of the Centers for Disease Control and Prevention (CDC) which advises that long-term health ramifications of benzene exposure may include "harmful effects on the bone marrow," and that "[l]ong-term exposure to
high levels of benzene in the air can cause leukemia, [and] cancer of the blood-forming organs."  

Generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury, Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)), and without application to the specific facts of the Veteran's case, does little to support the Veteran's claims.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not provide competent evidence).  In this case, however, the Board notes that information from the CDC confirms the findings of both the private oncologist and the VA examiner.  Accordingly, when read in concert with such opinions, the Board finds the submitted treatise information to be probative of a connection between the Veteran's exposures during periods of ACDUTRA, and the onset of both non-Hodgkin's lymphoma and leukemia.

Accordingly, after affording the benefit of the doubt, the Board finds that during periods of qualifying service, the Veteran was subject to chemical exposures which are related to the onset of non-Hodgkin's lymphoma and leukemia.  

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

Service connection for non-Hodgkin's lymphoma is granted.

Service connection for leukemia is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


